Case 2:20-cv-01740-JAK-PJW Document 179 Filed 07/01/20 Page 1 of 4 Page ID #:38297



     1 JEFFER MANGELS BUTLER & MITCHELL LLP
         JON A. WEININGER (Bar No. 216744)
     2 jweininger@jmbm.com
         3 Park Plaza, #1100
     3 Irvine, CA 92614
         Telephone: (949) 623-7200
     4 Facsimile: (949) 623-7202

     5 JEFFER MANGELS BUTLER & MITCHELL LLP
         JESSICA P. G. NEWMAN (Bar No. 309170)
     6 jnewman@jmbm.com
         1900 Avenue of the Stars, 7th Floor
     7 Los Angeles, California 90067-4308
         Telephone: (310) 203-8080
     8 Facsimile: (310) 203-0567

     9 Attorneys for Defendant 317 MBP LLC

    10

    11                              UNITED STATES DISTRICT COURT
    12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
    13                                        WESTERN DIVISION
    14

    15 PDTW, LCC, AND PAULA                                  Case No. 2:20-cv-01740-JAK-
         THOMAS,                                             (PJWx)
    16
                            Plaintiffs,                      317 MBP LLC’S NOTICE OF
    17                                                       JOINDER AND JOINDER IN
                      v.                                     MOTION FOR COLORADO
    18                                                       RIVER STAY OR EXTENSION
         [1] RICHARD PEDDIE, AN
    19 INDIVIDUAL; [2] LAW                                   Date: July 27, 2020
         STUDIOS/RICHARD BYRON                               Time: 2:30 p.m.
    20   PEDDIE, A BUSINESS                                  Dept.: 10B
         ORGANIZED UNDER THE
    21   LAWS OF THE STATE OF                                The Hon. John A. Kronstadt
         COLORADO; [3] STEPHEN
    22   CHOI, AKA HILLSHORE                                 Trial Date:          None Set
         INVESTMENT, S.A. [DUMMY
    23   CORPORATION]; [4], ENILUZ
         GONZALEZ, AN INDIVIDUAL;                            [Declaration of Jon A. Weininger
    24   [5] DESNA INVESTMENT, LLC;                          filed concurrently]
         [6] JAMES ARTIANO; [7] DAVID
    25   SCHNIDER; [8] LAW OFFICE OF
         DAVID SCHNIDER; [9] LAW
    26   FIRM IN CALIFORNIA, NOLAN
         HIEMANN, LAW FIRM IN
    27   CALIFORNIA; [10] JENE PARK,
         AN INDIVIDUAL; [11] THE
    28   PALLIATIVE; A LIMITED

         68086170v1                                                       Case No. 2:20-cv-01740-JAK-(PJWx)
                       NOTICE OF JOINDER AND JOINDER OF 317 MBP LLC IN COLORADO RIVER MOTION
Case 2:20-cv-01740-JAK-PJW Document 179 Filed 07/01/20 Page 2 of 4 Page ID #:38298



     1 LIABILITY COMPANY; [12]
         STEVE PRESTEMON; [13] KF
     2 PROFESSIONAL; [14] NORMAN
         KO; [15] JOSEPH FOSTER; [16]
     3 KYU HONG KIM, CPA, INC. [17]
         KYU HONG KIM; [18] ALLISON
     4 KIM, AN INDIVIDUAL; [19]
         PETER BALLAS; [20] PETER W.
     5 BALLAS & ASSOCIATES, INC.;
         [21] KRING & CHUNG, INC.; [22]
     6 KENNETH CHUNG; [23]
         ALLYSON THOMPSON; [24]
     7 LAURA HESS; [25] LAURA
         BOOTH; [26] MISTY ISAACSON;
     8 [27] PAGTER & PERRY
         ISAACSON; [28] ROGER KOU;
     9 [29] ZTHER INTERACTIVE; [30]
         IAN CHIN; STANLEY DUCK,
    10 LLC; [31] DOUG LEE; [32] DSRB,
         LLC; [32] ALEX KIM; [33]
    11 RICHARD KIM; [34] ERIC CHOI;
         [35] 317 MBP, LLC [DUMMY
    12 COMPANY TO PROTECT CHOI'S
         ASSETS]; [36] BENJIMEN KIM;
    13 [37] LAUNCHPAD
         COMMUNICATIONS; [38]
    14 CONSUMER RESOURCE
         NETWORK; [39] KHONDKER
    15 SHOEB AHMED; [40] ANDREW
         ALPHEBERG; [41] GREENBERG
    16 GLUSTER; [42] CHOI
         ASSOCITE-IN FACT-
    17 ENTERPRISE; [43] JAY YU; [44]
         DANNY KIM; [45] UNITED PLUS
    18 INSURANCE; [46] THOMAS
         WYLDE, LLC; [47] LAW OFFICE
    19 OF RICHARD KIM; DOES 1-100,

    20                     Defendants.
    21

    22

    23

    24

    25

    26

    27

    28

         68086170v1                                     2                Case No. 2:20-cv-01740-JAK-(PJWx)
                      NOTICE OF JOINDER AND JOINDER OF 317 MBP LLC IN COLORADO RIVER MOTION
Case 2:20-cv-01740-JAK-PJW Document 179 Filed 07/01/20 Page 3 of 4 Page ID #:38299



     1                             NOTICE OF JOINDER IN MOTION
     2 TO THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS

     3 OF RECORD:

     4                PLEASE TAKE NOTICE that Defendant 317 MBP, LLC (“317
     5 MBP”) hereby joins the Motion for Colorado River Stay or Extension (the

     6 “Colorado River Motion”, Dkt. 102) filed by defendant THOMAS

     7 WYLDE, LLC (“TW”), which is scheduled for hearing on July 27, 2020 at

     8 2:30 PM or as soon thereafter as the matter may be heard in Courtroom

     9 “10B” of the United States District Court for the Central District of

    10 California, First Street Courthouse, located at 350 W. First Street, Los

    11 Angeles, CA 90012 before the Hon. John A. Kronstadt.

    12                This Joinder is made following the conference of counsel pursuant
    13 to L.R. 7-3 and Standing Order ¶ 9.c, which took place on June 24, 2020.

    14 (See Declaration of Jon A. Weininger (“Weininger Decl.”), ¶¶ 1-3 and

    15 Exhibits 1 and 2 thereto.) 317 MBP also joins in and fully adopts TW’s

    16 certificate of conferral and related declarations indicating conferral over

    17 whether or not a Colorado River stay should be imposed in this case.

    18                                      JOINDER IN MOTION
    19                317 MBP’s involvement in this matter appears to be based on
    20 Plaintiff’s mistaken and unfounded belief that 317 MBP is part of some

    21 vast money-laundering conspiracy involving dozens of defendants.

    22 Plaintiff alleges that 317 MBP is one of several “dummy corporations”

    23 formed to assist defendant Stephen Choi in money laundering and tax

    24 evasion. In fact, 317 MBP is a bona-fide, innocent third-party purchaser

    25 of a residence formerly owned by Stephen Choi and Eniluz Gonzalez, as

    26 Trustees of the Choi Gonzalez Trust dated May 31, 2016.

    27                The allegations that form the basis of 317 MBP’s alleged
    28 involvement in this matter are the subject of the Colorado River Motion.

         68086170v1                                      3                Case No. 2:20-cv-01740-JAK-(PJWx)
                       NOTICE OF JOINDER AND JOINDER OF 317 MBP LLC IN COLORADO RIVER MOTION
Case 2:20-cv-01740-JAK-PJW Document 179 Filed 07/01/20 Page 4 of 4 Page ID #:38300



     1 317 MBP therefore joins in the Colorado River Motion, adopting all

     2 arguments set forth therein as its own, incorporating all such arguments

     3 by reference, and moving for the same relief, by way of this motion and

     4 joinder. 317 MBP also requests that this Court abstain from exercising

     5 jurisdiction by imposing a stay under Colorado River Water Conservation

     6 District v. United States, 424 U.S. 800 (1976). In the alternative, 317

     7 MBP requests a 90-day extension of time in which to answer or to file a

     8 responsive pleading, combined with a full stay of all disclosure

     9 obligations, discovery and other activity.

    10                This Joinder is based upon those same documents, papers, and
    11 other evidence upon which TW bases the Colorado River Motion. See

    12 NOTICE OF: THOMAS WYLDE, LLC’S MOTION FOR COLORADO

    13 RIVER STAY OR EXTENSION [WITH REQUEST FOR JUDICIAL

    14 NOTICE], Dkt. No. 101. All such things are adopted and incorporated

    15 herein by this reference. This Joinder is further based on the

    16 concurrently filed Declaration of Jon. A Weininger, all pleadings and

    17 records on file herein and on any further oral or documentary

    18 information or evidence that may be submitted prior to or at the haring

    19 of the Colorado River Motion.

    20

    21 DATED: July 1, 2020                           JEFFER MANGELS BUTLER &
    22                                               MITCHELL LLP
                                                     JON A. WEININGER
    23                                               JESSICA P. G. NEWMAN
    24
                                                     By:        /s/ Jon A. Weininger
    25
                                                                   JON A WEININGER
    26                                                     Attorneys for Defendant 317 MBP
                                                           LLC
    27

    28

         68086170v1                                      4                Case No. 2:20-cv-01740-JAK-(PJWx)
                       NOTICE OF JOINDER AND JOINDER OF 317 MBP LLC IN COLORADO RIVER MOTION
